DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner Notes
In the present application, Applicant has written method claims 10 - 14 to depend on the dependent systems claim 8 instead of the independent method claim 9.  The Examiner suggests that the Applicant may have intended for each of these method claims to be dependent on the independent method claim 9 instead of the system claim 8.  This would follow their similar claim dependencies in their copending application 16/347,101.  
Allowable Subject Matter
Claim(s) 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
The Amendment filed 3 Dec 2021 has been entered.  Claims 1-14 are currently pending in the application.  
Response to Arguments
Applicant’s arguments filed on 3 Dec 2021 have been fully considered.   Applicant’s arguments are not persuasive in regards to the 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “[0076] The feature disposed within the underground volume may include at least one of a glint and a boundary between regions having different dielectric constants (e.g., electrical conductivity, magnetic conductivity, etc.)." (Emphasis added.) … As set forth in the above-rejection, Hyde discloses a mineral prospector 10 configured to detect an object on the basis of at least one of a glint and a boundary between regions having different dielectric constants (e.g., electrical conductivity, magnetic conductivity, etc.). Therefore, the mineral prospector of Hyde detects an underground feature by detecting a change of dielectric constants in the ground. However, detecting a change in dielectric constants is not the same as, and does not teach or suggest, estimating "a value for a permittivity of an object," as recited in claim 1.”  
Response 1: The Examiner respectfully disagrees.  Wikipedia has the following statement in the first paragraph of their entry < https://en.wikipedia.org/wiki/Relative_permittivity#Terminology>:  “The dielectric constant (or relative permittivity) is the permittivity of a material expressed as a ratio with the electric permittivity of a vacuum.”  In addition Applicant’s incorporated work at < https://earth.esa.int/landtraining07/polsar_basic_concepts.pdf> also details the exact relationship between permittivity and the dielectric constant.  Indeed, the concept of permittivity goes back to Maxwell’s equations which also includes the dielectric constant as the ratio of permittivity of free space and the substance under examination.  The Applicant should clearly show where the concept of a substance “permittivity” and a substance “dielectric constant” are different if these definitions of the dielectric constant as taught by Hyde are in error.  
The Applicant further suggests that Hyde cannot teach the boundary of ice on a roadway because Hyde is only exploring “underground features”.  The Examiner politely disagrees.  Applicant’s In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Applicant has only claimed the details of classifying a single object regardless of its position in the strata..  
Argument 2: The Applicant states “Moreover, as Hyde/Hyde-2 is concerned only with detecting subterranean features using a moving platform, Hyde/Hyde-2 cannot possibly be construed to teach or suggest "a polarimetric radar system for object classification and road condition estimation in stationary road applications," as recited in claim 1.”
Response 2: The Examiner respectfully disagrees.  The applicant’s phase “object classification and road condition” appear solely in the preamble of the claim and are directed towards the intended use feature of the claim.  Hyde is concerned with EACH layer of the terrain from the surface down.  Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “underground”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Applicant has only claimed the details of classifying a single object regardless of its position in the strata.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
Claims 1 – 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, et al, U. S. Patent Application Publication 2016/0306063 (“Hyde”) in view of Hyde-2, ibid, paragraphs 0031, 0075-0076. (“Hyde-2”).
Regarding claim 1, Hyde teaches:
(Currently Amended) A polarimetric radar system for object classification and road condition estimation in stationary road applications, the radar system comprising: (Hyde, figure 3, paragraph 0034-0035, “[0034] By way of example, carrier 190 may be a ground vehicle that operates along the most efficient path where the surrounding terrain permits (e.g., desert, ice sheet, where cutting roads is practical, etc.). Where the surrounding terrain does not permit movement along the most efficient path, carrier 190 may operate along existing roads or travel routes. [0035] Referring still to the exemplary embodiment shown in FIG. 3, mineral prospector 10 may utilize electromagnetic waves to scan prospecting zone 150.”; a radar attached to a vehicle to look at surface and subsurface objects).
- at least one radar transmitter unit that is configured for transmitting radar waves of at least two different polarizations, (Hyde, paragraph 0053, “[0053] According to an exemplary embodiment shown in FIG. 3, waves 132 within emitted beam 130 include a specified linear polarization. … According to various alternative embodiments, waves 132 within emitted beam 130 may include a linear polarization having two polarization directions, a linear polarization having more than two polarization directions, or a circular polarization, among other known variations of polarization for electromagnetic waves.”; a transceiver 60 configures to transmit waves 132 with at least two different polarizations).
- at least one radar receiving unit that is configured for receiving radar waves of at least two different polarizations, (Hyde, paragraph 0054, “[0054] As discussed above, a transceiver 60 that collects reflected radar waves 16 from an scene, as stated above, the transceivers can have at least two polarizations).
- a radar signal generating unit that is configured to generate and to provide radar waves to be transmitted by the at least one radar transmitter unit , (Hyde, paragraph 0035, “[0035] According to an exemplary embodiment, propagator 50 may be coupled to transceiver 60 and may provide transceiver 60 with generated electromagnetic wave signals. Transceiver 60 may receive generated electromagnetic wave signals from propagator 50 and release an electromagnetic scanning ray, shown as emitted beam 130 toward base level 20.”; a propagator 50 which generates the above cited polarized waves. The generated signals).
- a signal evaluation unit that is configured: - to receive processed signals from the signal processing circuitry , (Hyde, figure 5, paragraph 0058 and, “[0058] Referring again to the exemplary embodiment shown in FIG. 5, mineral prospector 10 may be interfaced with carrier 190 to reduce Doppler shift associated with scattered beam 160. Doppler shift describes a change in the phase of contacting scattered wave 162, surface back scattered wave 164, and surface side scattered wave 166 with respect to the phase of waves 132.”; a receiving unit that processes the reflected waves 160, 162, 164 and 166 from the object).
- to provide an information that is indicative of the at least one classified object. (Hyde, paragraph 0026, “[0026] By way of example, target material 30 may be gold, silver, iron, any other metal, or ores containing such metals. According to the exemplary embodiment shown in FIG. 1, target material 30 is gold having an identified conductivity. By way of example, such an identified conductivity value of gold at twenty degrees Celsius may be approximately 4.10 x 107 S/m (Siemens per meter). According to an that the radar returns can be compared to the database of data values to determine the identity (i.e. classification is broader than identity) of the materials 70, 80 and 30 of figure 3).
Hyde does not explicitly teach:
- a signal processing circuitry that is configured for processing the generated radar waves to be transmitted and the received radar waves, and
- to estimate a value for a permittivity of an object on the basis of the received processed signals,
- to select an object class that corresponds to a specific permittivity out of a plurality of permittivities from a plurality of predetermined object classes upon detecting a match of the estimated value of permittivity with the specific permittivity, and.
Hyde-2 teaches:
- a signal processing circuitry that is configured for processing the generated radar waves to be transmitted and the received radar waves, and (Hyde-2, paragraph 0051 and 0041, “[0051] According to the exemplary embodiment shown in FIG. 3, the wave shape of waves 132 may be created by propagator 50 and designed to maximize a performance characteristic of mineral prospector 10 (e.g., penetration distance, resolution, accuracy, signal coherence, etc.). [0041] In an exemplary embodiment, mineral prospector 10 emits a plurality of waves across an emitted beam and receive a plurality of contacting waves, back scattered waves, and side scattered waves. Mineral prospector 10 may then compile various features (e.g., timing data, frequency, intensity, etc.) of the received waves together to determine the lateral distance between the ground level impact point of the emitted waves and transceiver.”; that a signal processing propagator 50 is used for the transmission of the waves and that the prospector 10 may “compile various features” (i.e. signal processing of received radar waves) of the received waves 160, 162 and 164 of figure 5
- to estimate a value for a permittivity of an object on the basis of the received processed signals, (Hyde-2, figure 2, paragraph 0031 and 0075-0076, “[0025] As shown in FIG. 1, mineral prospector 10 is located above a fluid-ground interface, shown as base level 20. Base level 20 may be the interface between a fluid and a soil volume, shown as subterranean ground volume 25. [0031] Aggregate 70 and earth 80 may be uniform in composition or may include a variety of materials either layered or dispersed within aggregate 70 and earth 80. Aggregate 70 and earth 80 may be any material commonly found in mining environments (e.g., rock, sand, clay, etc.). … According to an exemplary embodiment, the materials within aggregate 70 and earth 80 may be dielectric materials having an electrical and magnetic conductivity. The electrical or magnetic conductivity of materials within aggregate 70 and earth 80 may be lower than the target material 30. [0075] According to another exemplary embodiment, mineral prospector 10 is configured to coherently process the plurality of radar returns to form a model including a target material deposit. … In one embodiment, the model includes a plot that is corrected for surface and subsurface index effects (e.g., dielectric properties, refractive index effects, etc.) and/or based on a composition of the underground volume. The index effects may be assumed dielectric properties, measured dielectric properties (e.g., radar measured, measure by drilling a hole and taking a sample, etc .), or iteratively estimated dielectric properties (e.g., autofocus, etc.). [0076] The feature disposed within the underground volume may include at least one of a glint and a boundary between regions having different dielectric constants ( e.g., electrical conductivity, magnetic conductivity, etc.).”; a radar which senses multiple returns of different materials 20, 25, 70, 80 and 30 of figure 2; that the radar returns can be processed and compared to form a model of the object materials and a model of the boundaries between materials; that at least one of the measured properties can be the material dielectric properties of the materials).
- to select an object class that corresponds to a specific permittivity out of a plurality of permittivities from a plurality of predetermined object classes upon detecting a match of the estimated value of permittivity with the specific permittivity, and (Hyde-2, paragraph 0008, “[0008] The processing circuit is configured to coherently process the plurality of radar returns to produce data relating to a characteristic of a sub-surface feature, retrieve a database of values relating to sub-surface resources from the memory, and identify a potential sub-surface resource by comparing the data relating to the characteristic of the sub-surface feature with the database of values. [0075] According to another exemplary embodiment, … The index effects may be assumed dielectric properties, measured dielectric properties (e.g., radar measured, measure by drilling a hole and taking a sample, etc .), or iteratively estimated dielectric properties (e.g., autofocus, etc.).”; that the dielectric can be assumed, measured, or estimated (i.e. estimating permittivity of a material); that the different data can be stored in a database; that the information in the database can be compared to the radar measurements to identify (i.e. classify) a sensed material).
In view of the teachings of Hyde-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hyde and Hyde-2 at the time the application was filed in order to combine the embodiments present in Hyde’s specification, as explicitly stated in paragraph 0010.  While some may interpret Hyde as a singular embodiment under 35 USC § 102, the Examiner has chosen to explicitly combine multiple elements in Hyde using 35 USC § 103.  Hyde has at least two embodiments: a general radar which processes two transmitted waves with two different polarizations to obtain a material identification and a second embodiment using a radar that measures the dielectric (permittivity) of various materials to identify a material.  While Hyde does not explicitly include “dielectric measurements” in the database and identification portions of the specification, it would be an obvious KSR combination because Hyde clearly uses dielectric properties as a means to identify various materials.  Hyde’s two embodiments are therefore performing the same functions as they would perform separately and being no more “than the predictable use of prior art elements according to their established functions.”  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Hyde, as modified by Hyde-2, teaches (Currently Amended) The polarimetric radar system as claimed in claim 1.
Hyde further teaches:
wherein the signal evaluation unit is configured to estimate values for a set of predetermined object parameters, (Hyde, figure 5, paragraph 0058 and, “[0058] Referring again to the exemplary embodiment shown in FIG. 5, mineral prospector 10 may be interfaced with carrier 190 to reduce Doppler shift associated with scattered beam 160. Doppler shift describes a change in the phase of contacting scattered wave 162, surface back scattered wave 164, and surface side scattered wave 166 with respect to the phase of waves 132.”; a receiving unit that processes the reflected waves 160, 162, 164 and 166 from the object).
out of a plurality of predetermined sets of object parameters from a plurality of predetermined classes upon detecting a match of the estimated values for the set of object parameters with the specific predetermined set of object parameters. (Hyde, paragraph 0026, “[0026] By way of example, target material 30 may be gold, silver, iron, any other metal, or ores containing such metals. According to the exemplary embodiment shown in FIG. 1, target material 30 is gold having an identified conductivity. By way of example, such an identified conductivity value of gold at twenty degrees Celsius may be approximately 4.10 x 107 S/m (Siemens per meter). According to an alternative embodiment, target material 30 may be various alternative substances including, among other materials, nonmetallic ores, oil, and water.”; that the radar returns can be compared to the database of data values to determine the identity (i.e. classification is broader than identity) of the materials 70, 80 and 30 of figure 3).
Hyde-2 teaches:
including the permittivity of the object, on the basis of the received processed signals and (Hyde-2, figure 2, paragraph 0031 and 0075-0076, “[0025] As shown in FIG. 1, mineral prospector 10 is located above a fluid-ground interface, shown as base level 20. Base level 20 may be the interface between a fluid and a soil volume, shown as a radar which senses multiple returns of different materials 20, 25, 70, 80 and 30 of figure 2; that the radar returns can be processed and compared to form a model of the object materials and a model of the boundaries between materials; that at least one of the measured properties can be the material dielectric properties of the materials).
to select an object class that corresponds to a specific predetermined set of object parameters, including the permittivity of the object,  (Hyde-2, paragraph 0008 and 0026, “[0008] The processing circuit is configured to coherently process the plurality of radar returns to produce data relating to a characteristic of a sub-surface feature, retrieve a database of values relating to sub-surface resources from the memory, and identify a potential sub-surface resource by comparing the data relating to the characteristic of the sub-surface feature with the database of values. [0075] According to another exemplary that the dielectric can be assumed, measured, or estimated (i.e. estimating permittivity of a material); that the different data can be stored in a database; that the information in the database can be compared to the radar measurements to identify (i.e. classify) a sensed material; that the sensed material can be a plurality of materials to include metals (gold), nonmetals, ores, oil and water).
In view of the teachings of Hyde-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hyde at the time the application was filed in order to combine the embodiments present in Hyde’s specification, as explicitly stated in paragraph 0010.  Hyde has at least two embodiments: a general radar which processes two polarizations to obtain a material identification and a radar that measures the dielectric (permittivity) of various materials to identify a material.  While Hyde does not explicitly include “dielectric measurements” in the database and identification portions of the specification, it would be an obvious KSR combination because Hyde clearly uses dielectric properties as a means to identify various materials.  Hyde’s two embodiments are therefore performing the same functions as they would perform separately and being no more “than the predictable use of prior art elements according to their established functions.”  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Hyde, as modified by Hyde-2, teaches (Currently Amended) The polarimetric radar system as claimed in claim 1.
Hyde further teaches further comprising modulation means for generating frequency-modulated radar waves to be transmitted by the at least one radar transmitter unit , and comprising demodulation means for demodulating the received radar waves. (Hyde, paragraph 0051-0052, “[0052] According to the exemplary embodiment shown in FIG. 8, waves 132 may have second wave form 100. As shown in FIG. 8, second wave form 100 may include a continuous wave having a frequency that increases with respect to time. [0051] Referring next to FIGS. 3-8, waves 132 may include a wave shape. According to the exemplary embodiment shown in FIG. 3, the wave shape of waves 132 may be created by propagator 50 and designed to maximize a performance characteristic of mineral prospector 10 (e.g., penetration distance, resolution, accuracy, signal coherence, etc.).”; that the taught generator may include a FMCW wave, such as shown in figure 8; that the wave is created by propagator 50 (i.e. modulated) to maximize prospector performance).
Regarding claim 4, Hyde, as modified by Hyde-2, teaches (Currently Amended) The polarimetric radar system as claimed in claim 1.
Hyde further teaches 1, wherein the signal evaluation unit includes a microcontroller having at least one processor unit and at least one digital data memory unit to which the processor unit has data access. (Hyde, paragraph 0078, “[0078] The embodiments of the present disclosure may be implemented using existing computer processors, or by a special purpose computer processor for an appropriate system, Embodiments within the scope of the present disclosure include program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored thereon.”; that a generically described processor can have computer programs and database memories to implement the disclosed radar).
Hyde, as modified by Hyde-2, teaches (Currently Amended) The polarimetric radar system as claimed in claim 1.
Hyde further teaches  wherein the signal evaluation unit is configured to select an object class from a plurality of predetermined object classes in real time. (Hyde, paragraph 0048 and 0064, “[0048] A frequency bandwidth further allows for discrimination among waves 132 within emitted beam 130 (i.e., improves signal coherence) and improves the ability of mineral prospector 10 to identify target material 30 actively. [0064] According to the exemplary embodiment shown in FIG. 10, analyzer 180 may identify a deposit by relying on previously collected characteristic signatures. … According to an exemplary embodiment, analyzer 180 may then compare information gathered from the distinguishable features of the emitted and scattered beams with the previously collected characteristic signature. Analyzer 180 may then return an identification signal if the distinguishable features of the emitted and scattered beams are approximately equal to the previously collected characteristic signature.”; the system 10 uses the analyzer 180 to compare a previously stored material characteristic to return an identification signal of the material).
Regarding claim 7, Hyde, as modified by Hyde-2, teaches (Currently Amended) The polarimetric radar system as claimed in claim 1.
Hyde further teaches wherein the at least one radar transmitter unit comprises a plurality of transmitting antennas forming a phased-array of antennas. (Hyde, paragraph 0030, “[0030] According to an exemplary embodiment, mineral prospector 10 is a monostatic design having a single transceiver 60 configured to receive and transmit electromagnetic waves. According to an alternative embodiment, mineral prospector 10 is a bistatic design having two transceivers 60. Such a design includes one transceiver 60 configured to receive and transmit electromagnetic radiation and a second transceiver 60 is configured only to receive electromagnetic radiation. According to still another alternative embodiment, mineral prospector 10 is a multistatic design having three or more transceivers 60.”; that the system 10 can have a plurality of transceivers in the system (i.e. an array of transceivers)).
Hyde, as modified by Hyde-2, teaches (Currently Amended) A method of classifying objects and of estimating a condition of a road by using the polarimetric radar system as claimed in claim 1.
Hyde further teaches:
 the method comprising steps of: (Hyde, figure 3, paragraph 0034-0035, “[0034] By way of example, carrier 190 may be a ground vehicle that operates along the most efficient path where the surrounding terrain permits (e.g., desert, ice sheet, where cutting roads is practical, etc.). Where the surrounding terrain does not permit movement along the most efficient path, carrier 190 may operate along existing roads or travel routes. [0035] Referring still to the exemplary embodiment shown in FIG. 3, mineral prospector 10 may utilize electromagnetic waves to scan prospecting zone 150.”; a radar attached to a vehicle to look at surface and subsurface objects).
illuminating at least a major part, in a transverse direction, of a road with radar waves having at least two different polarizations, (Hyde, paragraph 0053, “[0053] According to an exemplary embodiment shown in FIG. 3, waves 132 within emitted beam 130 include a specified linear polarization. … According to various alternative embodiments, waves 132 within emitted beam 130 may include a linear polarization having two polarization directions, a linear polarization having more than two polarization directions, or a circular polarization, among other known variations of polarization for electromagnetic waves. [0028] Propagator 50 may be any device capable of producing electromagnetic waves. Propagator 50 may be passed over an area of interest, shown as prospecting zone 150, in order to scan prospecting zone 150 for target material 30.”; a transceiver 60 configures to transmit waves 132 with at least two different polarizations; the device can be passed over any size of desired prospecting zone (i.e. a major part); the claimed limitation “major part” has not been strictly defined and has been interpreted as illuminating an area of interest, such as the “prospecting zone 150” taught by Hyde).
- receiving radar waves of at least two different polarizations that are reflected by an object to be classified, (Hyde, paragraph 0054, “[0054] As discussed above, emitted a transceiver 60 that collects reflected radar waves 16 from an scene, as stated above, the transceivers can have at least two polarizations).
- upon detecting a match of the estimated values for the set of object parameters, including the permittivity of the object, with a specific predetermined set out of the plurality of predetermined sets of object parameters, assigning the class corresponding to the specific predetermined set to the object , and - providing an information that is indicative of the classified object. (Hyde, paragraph 0064, “According to an exemplary embodiment, analyzer 180 may then compare information gathered from the distinguishable features of the emitted and scattered beams with the previously collected characteristic signature. Analyzer 180 may then return an identification signal if the distinguishable features of the emitted and scattered beams are approximately equal to the previously collected characteristic signature. [0069] According to an alternative embodiment, mineral prospector 10 may locate a target material in three dimensions. [0071] According to the exemplary embodiment shown in FIGS. 10-11, analyzer 180 may provide information about target material to another device.”; an analysis of the detected material compared to the databases previously taught; an identification of a distinguishable characteristic (such as dielectric constant); that the system may locate the material in 3 dimensions; that the system provide location to another device regarding the identity and location of the materials).
Hyde-2 teaches:
- estimating values for a set of predetermined object parameters on the basis of the received radar waves, (Hyde-2, figure 2, paragraph 0031 and 0075-0076, “[0025] As shown in FIG. 1, mineral prospector 10 is located above a fluid-ground interface, shown as base level 20. Base level 20 may be the interface between a fluid and a soil a radar which senses multiple returns of different materials 20, 25, 70, 80 and 30 of figure 2; that the radar returns can be processed and compared to form a model of the object materials and a model of the boundaries between materials; that at least one of the measured properties can be the material dielectric properties of the materials).
- comparing the estimated values for a set of predetermined object parameters with a plurality of predetermined sets of object parameters, (Hyde-2, paragraph 0008, “[0008] The processing circuit is configured to coherently process the plurality of radar returns to produce data relating to a characteristic of a sub-surface feature, retrieve a database of values relating to sub-surface resources from the memory, and identify a potential sub-surface resource by comparing the data relating to the characteristic of the that the dielectric can be assumed, measured, or estimated (i.e. estimating permittivity of a material); that the different data can be stored in a database; that the information in the database can be compared to the radar measurements to identify (i.e. classify) a sensed material).
In view of the teachings of Hyde-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hyde at the time the application was filed in order to combine the embodiments present in Hyde’s specification, as explicitly stated in paragraph 0010.  Hyde has at least two embodiments: a general radar which processes two polarizations to obtain a material identification and a radar that measures the dielectric (permittivity) of various materials to identify a material.  While Hyde does not explicitly include “dielectric measurements” in the database and identification portions of the specification, it would be an obvious KSR combination because Hyde clearly uses dielectric properties as a means to identify various materials.  Hyde’s two embodiments are therefore performing the same functions as they would perform separately and being no more “than the predictable use of prior art elements according to their established functions.”  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 5, 8, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, as modified by Hyde-2, in view of Arndt, et al, U. S. Patent Application Publication 2002/0156588 (“Arndt”).
Regarding claim 5, Hyde, as modified by Hyde-2, teaches (Currently Amended) The polarimetric radar system as claimed in claim 1.
Hyde, as modified by Hyde-2, does not explicitly teach  wherein the at least one radar transmitter unit comprises at least one stationary transmitting antenna that is arrangeable at a road , and wherein the at least one radar receiving unit comprises at least one stationary receiving antenna that is arrangeable at the road , wherein both the at least one stationary transmitting antenna and the at least one stationary receiving antenna are configured for being directed towards a roadway of the road ..
Arndt teaches </u> wherein the at least one radar transmitter unit comprises at least one stationary transmitting antenna that is arrangeable at a road , and wherein the at least one radar receiving unit comprises at least one stationary receiving antenna that is arrangeable at the road , wherein both the at least one stationary transmitting antenna and the at least one stationary receiving antenna are configured for being directed towards a roadway of the road . (Arndt, paragraph 0028-0033, “[0033] A microwave source is used to apply a microwave signal to the transmission line and to each of the plurality of measurement cells formed within or along the transmission line. A detector, such as a phase detector and/or magnitude detector, is used for detecting the superstrate(s) with respect to the plurality of measurement cells. [0031] One feature of the invention is the accurate determination of dielectric properties so as to distinguish air, ice, water, and glycol. [0028] Another object of the present invention is to provide a flush mounted sensor that will conform to a desired shape such as the shape of an airplane wing or road.”; a microwave device, situated at a road, uses the dielectric (i.e. permittivity) properties to classify ice, air and water).
In view of the teachings of Arndt it would have been obvious for a person of ordinary skill in the art to apply the teachings of Arndt to Hyde at the time the application was filed in order to provide a microwave radar device to identify materials.  Accordingly, the prior art references disclose that it is known that Hyde’s radar used on mobile vehicles to detect material dielectric properties and Arndt’s radar used in a stationary location to detect dielectric properties are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the stationary radar for the mobile radar because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Hyde, as modified by Hyde-2, teaches (Currently Amended) A pedestrian crossing zone comprising a polarimetric radar system as claimed in claim 1..
Hyde, as modified by Hyde-2, does not explicitly teach ..
Arndt teaches .</u> (Arndt, paragraph 0028-0033, “[0033] A microwave source is used to apply a microwave signal to the transmission line and to each of the plurality of measurement cells formed within or along the transmission line. A detector, such as a phase detector and/or magnitude detector, is used for detecting the superstrate(s) with respect to the plurality of measurement cells. [0031] One feature of the invention is the accurate determination of dielectric properties so as to distinguish air, ice, water, and glycol. [0028] Another object of the present invention is to provide a flush mounted sensor that will conform to a desired shape such as the shape of an airplane wing or road.”; a microwave device, situated at a road, uses the dielectric (i.e. permittivity) properties to classify ice, air and water. Since Arndt teaches a radar that is embedded in the road, it may provide less of a trip hazard for pedestrians. Examiner note: placing the radar system at a “pedestrian crossing zone” has been interpreted as an “intended use” limitation. Applicant needs to differentiate the radar functions in different zones for patentable distinctions).
In view of the teachings of Arndt it would have been obvious for a person of ordinary skill in the art to apply the teachings of Arndt to Hyde at the time the application was filed in order to provide a microwave radar device to identify materials.  Accordingly, the prior art references disclose that it is known that Hyde’s radar used on mobile vehicles to detect material dielectric properties and Arndt’s radar used in a stationary location to detect dielectric properties are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the stationary radar for the mobile radar because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Hyde, as modified by Hyde-2 and Arndt, teaches (Currently Amended) The method as claimed in claim 8.
Hyde further teaches:
wherein the step of illuminating at least the major part, in a transverse direction, of a road comprises illuminating at least the major part, in a transverse direction , of the road  (Hyde, paragraph 0053, “[0053] According to an exemplary embodiment shown in FIG. 3, waves 132 within emitted beam 130 include a specified linear polarization. … According to various alternative embodiments, waves 132 within emitted beam 130 may include a linear polarization having two polarization directions, a linear polarization having more than two polarization directions, or a circular polarization, among other known variations of polarization for electromagnetic waves. [0028] Propagator 50 may be any device capable of producing electromagnetic waves. Propagator 50 may be passed over an area of interest, shown as prospecting zone 150, in order to scan prospecting zone 150 for target material 30.”; a transceiver 60 configures to transmit waves 132 with at least two different polarizations; the device can be passed over any size of desired prospecting zone (i.e. a major part); the claimed limitation “major part” has not been strictly defined and has been interpreted as illuminating an area of interest, such as the “prospecting zone 150” taught by Hyde).
with frequency-modulated continuous radar waves. (Hyde, paragraph 0051-0052, “[0052] According to the exemplary embodiment shown in FIG. 8, waves 132 may have second wave form 100. As shown in FIG. 8, second wave form 100 may include a continuous wave having a frequency that increases with respect to time. [0051] Referring next to FIGS. 3-8, waves 132 may include a wave shape. According to the exemplary embodiment shown in FIG. 3, the wave shape of waves 132 may be created by propagator 50 and designed to maximize a performance characteristic of mineral prospector 10 (e.g., penetration distance, resolution, accuracy, signal coherence, etc.).”; that the taught generator may include a FMCW wave, such as shown in figure 8; that the wave is created by propagator 50 (i.e. modulated) to maximize prospector performance).
Hyde, as modified by Hyde-2 and Arndt, teaches (Currently Amended) The method as claimed in claim 8.
Hyde further teaches wherein the step of estimating values for a set of predetermined object parameters includes estimating at least one out of velocity, direction and distance of the object with respect to the road. (Hyde, paragraph 0067-0069, “[0067] According to an exemplary embodiment shown in FIG. 10, mineral prospector 10 may spatially locate a target material in one dimension. Such one-dimensional identification may take the form of a locator point. [0069] According to an alternative embodiment, mineral prospector 10 may locate a target material in three dimensions.”; that the identified material can be located relatively to the device using a pointer (i.e. the claimed direction), or 3 dimensionally using a 2 dimension flat planar surface (such as a road) and depth (i.e. the claimed direction and distance)).
Regarding claim 14, Hyde, as modified by Hyde-2 and Arndt, teaches (Currently Amended) A non-transitory computer-readable medium for controlling automatic execution of the method as claimed in claim 8.
Hyde further teaches  wherein the method steps are stored on the computer-readable medium as a program code, wherein the computer-readable medium comprises a part of the polarimetric radar system or a separate control unit and the program code is executable by a processor unit of the polarimetric radar system or a separate control unit. (Hyde, paragraph 0078, “[0078] The present disclosure contemplates methods, systems and program products on any machine-readable media for accomplishing various operations. The embodiments of the present disclosure may be implemented using existing computer processors, … Embodiments within the scope of the present disclosure include program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored thereon.”; that a generically described processor can have computer programs and database memories; that the processor can use machine readable instructions to implement the disclosed radar).
Nonstatutory Double Patenting
A rejection based on nonstatutory double patenting is based on a judicially created doctrine grounded in public policy so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent. In re Goodman,11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re White, 405 F.2d 904, 160 USPQ 417 (CCPA 1969); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964). A double patenting rejection also serves public policy interests by preventing the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate. Nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).
1, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of copending Application No. 16/347,101 in view of Hyde. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue have substantially the same limitation with 16/347,101 which is directed towards a system for objects “ahead of a vehicle” which is taught by Hyde.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application
Corresponding Claims



16/473,514
2
3
4
5
6
7
9
10
11
12
13
14
16/347,101
2
3
4
5
6
7
8
9
10
11
13
14


In a similar vein, claims of the present application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the above listed corresponding claims of copending Application No. 16/347,101 in view of Hyde respectively.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648